Citation Nr: 1701323	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  13-22 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969 with additional service in the Army Reserve of the State of California. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Board remanded the instant matter in April 2015 for additional development.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Following the AOJ's most recent adjudication of the Veteran's claim in the December 2015 supplemental statement of the case, he submitted rebuttal argument in January 2016.  While his representative noted in a February 2016 submission that the Veteran did not waive AOJ consideration of such submission, no additional evidence was associated with the Veteran's January 2016 statement.  Moreover, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in August 2013 and AOJ consideration of this evidence has not been explicitly requested.  Therefore, even if the Veteran's January 2016 statement was to be construed as evidence, it is subject to initial review by the Board.

FINDING OF FACT

The Veteran's bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of his separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an August 2011 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records and post-service private and VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in October 2011 and December 2015.  While the Board has considered the Veteran's January 2016 arguments regarding the adequacy of the 2015 examination, the Board finds his assertions to be without merit.  In this regard, the Board finds that the VA examiner offered an etiological opinion sufficient to decide the instant claim as she based her conclusion on a review of the record, an interview with the Veteran, and a full examination.  Moreover, she offered a clear conclusion with supporting data as well as reasoned medical explanation connecting the two.  Notably, the examiner did not base her opinion on a lack of in-service treatment or a lack of a current diagnosis of hearing loss.  Thus, the Veteran's arguments in this regard are irrelevant.   Moreover, the remaining arguments challenging the adequacy of the examination are generic and vague, and neither the Veteran nor his representative have pointed to any specific reason for the Board to question the validity of the examination findings aside from those discounted above and those discussed more thoroughly in the Analysis section below.  Therefore, the Board finds that the 2015 examination is adequate in order to adjudicate the Veteran's service connection claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Furthermore, the Board finds there has been substantial compliance with the Board's April 2015 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, the matter was remanded in order to obtain records pertaining to the Veteran's service in the Army Reserve of California, any outstanding private treatment records dated since February 2013, and updated VA treatment records, and to afford the Veteran with a new VA examination.  Subsequently, records from the Army Reserve of California, military personnel records, and updated private and VA treatment records were obtained (including those from Southwest Idaho Ear Nose and Throat (ENT), P.A.) and a VA examination was conducted in December 2015.  Therefore, the Board finds that there has been substantial compliance with the Board's April 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran claims that his current bilateral hearing loss is related to his exposure to excessive noise during his active duty service, to include artillery fire.  He has specifically referenced a January 1969 incident that he asserts left him at least partially deaf for several days.  As such, he contends that service connection for bilateral hearing loss is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records include an enlistment audiogram dated August 1967.  In this regard, the Board notes that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  In the instant case, when converted to ISO-ANSI standards, the Veteran's August 1967 audiogram showed pure tone thresholds of 15, 10, 10, and 5 decibels in both ears, at 500, 1000, 2000, and 4000 Hertz, respectively.  

In January 1969, the Veteran reported experiencing tinnitus and reduced hearing acuity following exposure to artillery fire at the firing range.  The initial examining clinician did not observe any perforations, blood, or exudate, but did note a prominent boney attachment at the tympanic membrane.  The Veteran was referred to an ENT specialist, who diagnosed tinnitus due to noise exposure.  The Veteran's service treatment records do not note any further treatment for hearing loss or tinnitus.  His ears were noted to be within normal limits at his July 1969 separation examination and the separation audiogram showed pure tone thresholds of 10, 5, 5, and 10 decibels in both ears at 500, 1000, 2000, and 4000 Hertz, respectively.  The Veteran denied experiencing any hearing loss or ear trouble in a concurrent report of medical history.  An audiogram conducted in conjunction with a reserve examination performed in November 1974 revealed pure tone thresholds of 5, 5, 5, and 10 decibels in the right ear, and 5, 5, 0, and 15 decibels in the left ear at 500, 1000, 2000, and 4000 Hertz, respectively.  Again, the Veteran denied any hearing loss or ear trouble in his concurrent report of medical history.  

Thereafter, the first mention of hearing loss is noted in a 2009 private treatment record, at which time the Veteran was noted to have mild hearing loss.  However, during a subsequent VA contract examination conducted in October 2011, auditory testing did not reflect a current hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Specifically, the examiner documented pure tone thresholds of 10, 10, 20, 25, and 35 decibels in the right ear, and 10, 15, 20, 20, and 30 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech discrimination testing revealed 96 percent acuity in the right ear and 100 percent acuity in the left ear.  As such, the examination failed to reveal that the Veteran met VA's definition of bilateral hearing loss.  Despite the lack of a current diagnosis, the examiner found that the Veteran's hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service as his hearing was within normal limits throughout his military service.

Thereafter, February 2013 records from Maui Medical Group reflect a diagnosis of bilateral hearing loss per VA regulations.  As noted above, the record also contains treatment records from Southwest Idaho ENT.  Notably, in conjunction with treatment received in June 2015, Physician Assistant (P.A.) T.D. acknowledged the Veteran's reports of in-service noise exposure and that hearing loss can be caused by exposure to loud noises, but also noted that such may be part of the aging process.  He ultimately opined that the Veteran's hearing loss was not related to his service as he had normal hearing until 2009.

Pursuant to the April 2015 Board remand, another VA examination was provided in December 2015.  At that time, the Veteran reported difficulty hearing in crowds, differentiating words in sentences, and hearing with background noise present.  The examiner documented pure tone thresholds of 25, 25, 25, 30, and 50 decibels in the right ear, and 25, 20, 25, 30, and 50 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  In this regard, the examiner observed that the results of the test could only be deemed fair to poor and indicated a belief that the Veteran's hearing acuity was actually better than that shown on examination, given comparisons made to previous testing.  The examiner also indicated that the 2013 findings by Maui Medical revealed significantly elevated hearing loss when compared to other testing and questioned the accuracy of the testing performed by that facility.  Ultimately, after reviewing the record and examining the Veteran, the 2015 examiner opined that it was less likely than not that the Veteran's hearing loss was related to service.  In support thereof, the examiner noted that the Veteran did not have hearing loss for VA purposes in 2009, approximately 40 years after service.  It was also noted that hearing loss caused by noise exposure is normally noticed in conjunction with the exposure to noise, not decades later.  Finally, the examiner noted that the Veteran's hearing did shift in service; however, as his hearing did not shift by more than 10 decibels, it was considered to be stable.  

Based on a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  

In this regard, the Board finds that the opinion of the 2015 VA examiner, which was provided after reviewing the record and examining the Veteran, is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, supra.  Specifically, the 2015 VA examiner reviewed the Veteran's complete record, examined him, and provided an explanation for her conclusion.  That conclusion is supported by the fact that the medical evidence of record does not document bilateral hearing loss for VA purposes until many years after the Veteran's separation from service.  The 2015 examiner's opinion is also supported by the opinion of P.A. T.D. and the October 2011 VA examiner who also opined that the Veteran's hearing loss is not related to his military service.  There is no medical opinion of record to the contrary.

The Board acknowledges the Veteran's reports that he was exposed to excessive noise during service, and that he is competent to report the circumstances of his service and noise exposure therein.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, the diagnosis of hearing loss and etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his hearing loss is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the medical opinion rendered by the 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.

Furthermore, the evidence fails to demonstrate that the Veteran's bilateral hearing loss manifested within one year of his separation from active duty.  In this regard, audiometric testing conducted at the time of his July 1969 separation examination and a November 1974 reserve examination revealed normal hearing bilaterally.  Moreover, contrary to any assertion made by the Veteran in pursuit of his current claim, the evidence also shows no credible evidence of a continuity of bilateral hearing loss symptomatology during or since service.  In this regard, contemporaneous reports of medical history obtained in July 1969 and November 1974  reflect that the Veteran denied any hearing loss or ear trouble.  Furthermore, a complaint of hearing loss was not shown until 2009, and a diagnosis of such for VA purposes was not made until 2013.  

Consequently, the Board finds that the Veteran's bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of his separation from active duty.

In reaching such conclusion, the Board notes that the Veteran has indicated that a different manner of testing should be used to determine hearing loss (the HINT method), that P.A. T.D. was put off by the Veteran being awarded benefits related to distant service and was thus inclined to provide a negative opinion, and that the 2015 VA examiner conducted several hearing tests in an effort to document findings that were not favorable to the Veteran.  The Board also acknowledges the Veteran's concern that private testing has revealed worse hearing acuity than VA testing.  

First, as the Veteran has now been shown to have a hearing loss disability for VA purposes, it is unnecessary to discuss using a separate testing method to determine the presence of hearing loss.  Second, the Board is not able to speculate as to any relationship between the Veteran and P.A. T.D., a private clinician, or opine as to any perceived bias or prejudice.  Finally, regarding the accuracy of the results in the 2015 VA examination report, the examiner specifically indicated that several tests were done (as noted by the Veteran) in an attempt to obtain accurate results and that the private results from Maui Medical appeared suspect in relation to the current hearing tests.  The Board finds no reason to doubt the veracity of the 2015 examiner's findings as she noted the same circumstances the Veteran did and provided a medical rationale for her need to perform several tests and for the disparity between her findings and the private findings.  Stefl, supra.

Finally, the Board acknowledges the Veteran's concern regarding the December 2015 supplemental statement of the case.  In this regard, in a January 2016 submission, he argued that the standard for determining whether his hearing loss is related to service has been altered during the appeal period.  However, the Veteran is advised that his claim was denied in the December 2011 rating decision and the June 2013 statement of the case based on the fact that he did not have a hearing loss disability for VA purposes at the time such decisions were rendered.  In the absence of a current disability, there was no need to discuss whether said disability was related to service.  In short, previous determinations denied service connection for hearing loss because the Veteran had not yet been shown to have hearing loss as defined by VA, and once he was diagnosed with hearing loss, his claim was denied because there was no competent opinion linking his hearing loss to service, as is required for an award of service connection.  

In the January 2016 submission the Veteran also correctly noted that the December 2015 supplemental statement of the case erroneously discussed a knee disability as opposed to a hearing loss disability.  Nevertheless, it is clear from the remaining aspects of the decision and from the Board's thorough review of the file that this was simply a typographical error and had no bearing on the denial of the Veteran's claim.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Accordingly, such claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


